ROBERT L. BROWN, Justice, concurring. I agree with the majority that this case should be affirmed, but I write separately to note that we have held that in a bench trial, the trial judge is capable of evaluating the evidence and separating the wheat from the chaff. See In re Adoption of K.F.H., 311 Ark. 416, 844 S.W.2d 343 (1993). Even if some chaff, in the form of hearsay statements, was admitted into evidence, the rules of evidence do not apply with the same strictness to a nonjury case where the judge has training in evaluating the evidence. See Butler v. Dowdy, 304 Ark. 481, 803 S.W.2d 534 (1991). The circuit court did |anot commit reversible error in its admission of the attorney ad litem’s report, and, therefore, I concur with the majority’s conclusion that this case should be affirmed.